NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO ALFREDO COC-LACAN,                        No.   16-70286

                Petitioner,                      Agency No. A205-300-873

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Sergio Alfredo Coc-Lacan, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that, even if Coc-

Lacan’s family constitutes a particular social group, he failed to establish a nexus

between the harm he experienced in the past and fears in the future and a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir.

2002) (petitioner failed to establish nexus where “the evidence would permit a

finding” that he was persecuted on account of his family membership, but did not

“compel that finding” (emphasis in original)); see also Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Contrary to Coc-Lacan’s contentions, the BIA did not err

in declining to reach his additional arguments regarding past persecution or a well-

founded future fear of persecution. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004). Thus, his asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                          2                                    16-70286